DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group I, species (c) fig. 11, claims 1-10, in the reply filed on 9/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1, 2, 5, 8, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeates et al., US Publication No. 2010/0061577 A1.

	Yeates anticipates:
1.  An electronic apparatus comprising (see fig. 3A): 
	a circuit board (304); 
	a driving chip (308) mounted on the circuit board; 
	a shield-can (312) including a top surface and a side surface extending in a direction from the top surface to the circuit board (304), wherein the top surface covers the driving chip (308); and 
	a first film (316/318a/318b) disposed on the shield-can and including a first opening (e.g. opening 322 between/formed by 316/318a) that exposes a part of the top surface of the shield-can (312).  See Yeates at para. [0001] – [0075], figs. 1-10.
1. An electronic apparatus comprising (see fig. 9): 
	a circuit board (902); 
	a driving chip (904) mounted on the circuit board; 
	a shield-can (906) including a top surface and a side surface extending in a direction from the top surface to the circuit board (902), wherein the top surface covers the driving chip (904); and 
	a first film (910/908b/908c/908a/918/916) disposed on the shield-can and including a first opening (e.g. opening 912 between/formed by 910/908b) that exposes a part of the top surface of the shield-can (906).  See Yeates at para. [0001] – [0075], figs. 1-10.

2. The electronic apparatus of claim 1, wherein the first film (910/908b/908c/908a/918/916) includes a body (e.g. horizontal part 908c or horizontal part 916) and a handle (e.g. vertical part 910/908a/908b or 918) extending from the body, wherein the body of the first film covers the shield-can (906), fig. 9.

5. The electronic apparatus of claim 1, wherein an edge of the first film (910/908b/908c/908a/918/916) protrudes beyond the side surface of the shield-can (e.g. portion 916 of the first film protrudes beyond 906 in fig. 9).

8. The electronic apparatus of claim 1, wherein the first film (910/908b/908c/908a/918/916)  includes a second opening (e.g. recess or opening 922 in portion 916) at a side surface of a body of the first film, fig. 9.

9. The electronic apparatus of claim 1, wherein the first film (910/908b/908c/908a/918/916)   includes an adhesive layer (e.g. 910 is a gasket that can be an adhesive at para. [0058]) and a film layer (908b) disposed on the adhesive layer, wherein the adhesive layer (910) is bonded to the shield-can (906).

	Regarding claim 10:
	In an alternative interpretation of claim 1, Yeates anticipates limitations from claims 1 and 10:
	An electronic apparatus comprising (see fig. 9): 
	a circuit board (902); 
	a driving chip (904) mounted on the circuit board; 

	a first film (910/908b/908c/908a) disposed on the shield-can and including a first opening (e.g. opening 912 between/formed by 910/908b) that exposes a part of the top surface of the shield-can (906), 
	further comprising: a second film (918/916) attached onto the first film.  See Yeates at para. [0001] – [0075], figs. 1-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates, as applied to claim 1 above, in view of Kawasaki et al., WIPO Publication No.  WO 2013/021906.  

Regarding claim 3:
Yeates teaches all the limitations of claim 1 above, and further teaches the first film comprises a piezoelectric element (318a/318b in fig. 3; and 908b/908c/908a in fig. 9).
	Yeates does not expressly teach wherein at least one corner of the body of the first film is chamfered.


	Regarding claim 4:
One of ordinary skill in the art modifying the teachings of Yeates with Kawasaki to form a piezoelectric element in an octagon shape having a chambered corner would form “wherein a corner of the top surface of the shield-can is exposed by the chamfered corner of the first film” because in Yeates’ fig. 3A and fig. 9, the shield-can (312, 906) is exposed by the piezoelectric element (318a/318b in fig. 3; and 908b/908c/908a in fig. 9).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Yeates with the teachings of Kawasaki to form a piezoelectric element in an octagon shape having a chambered corner because “The piezoelectric sound production element can make sound pressure frequency characteristic to be flat. The variation in the sound pressure frequency characteristic can be reduced. The piezoelectric sound production element with high mechanical strength can be provided. The area of the piezoelectric element can be enlarged and the sound pressure can be raised. The flexibility of the diaphragm can be increased.”  See Kawasaki at English Abstract.

	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates, as applied to claim 1 above, in view of Gaines et al. US Publication No. 2020/0388576 A1.

	Regarding claim 6:

	In an analogous art, Gaines teachings forming an identification mark on a part of the top surface of an EMI shielding layer.  See Gaines at para. [0038], [0072], fig. 4. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Yeates with the teachings of Gaines to form “an identification mark on the part of the top surface of the shield-can exposed by the opening of the first film” to enable visually identifying the package.  See Gaines at para. [0038].

	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates, as applied to claim 1 above, in view of Codama et al., US Patent No. 5,627,364.

	Regarding claim 7:
	Yeates teaches all the limitations of claim 1 above, and further teaches the first film comprises an adhesive (e.g. gasket portion 910 maybe an epoxy adhesive, see para. [0048], also see para. [0044]).
	Yeates is silent wherein the first film is transparent.
	In an analogous art, Codama teaches an epoxy adhesive is transparent.  See Codama at col 15, ln 50–59. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Yeates with the teachings of Codama because an epoxy adhesive is an art recognized transparent adhesive.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
7 December 2021